Citation Nr: 1738882	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic sinus condition, to include sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1964 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a travel board hearing in August 2016 before the undersigned Veterans' Law Judge (VLJ), and a transcript of this hearing is of record.

The Veteran's claim was previously denied by the Board in a December 2016 Decision.  The Veteran appealed, and pursuant to a June 2017 Order of the United States Court of Appeals for Veterans' Claims (Court), the matter was vacated and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a sinus condition, to include sinusitis.  He claims that he began getting sinusitis and colds in service.  

Service treatment records show that at his induction physical in April 1964, he reported that he suffers from hay fever and chronic or frequent colds; however, an examination of his nose and sinuses was noted to be normal.  At his March 1966 separation examination, it was noted that he had mild sinusitis. 

At a June 2010 VA examination,  the Veteran reported he has continued to have problems with chronic sinus congestion and allergic rhinitis throughout the years and reported current complaints of chronic nasal congestion.  The examiner noted that the Veteran had no evidence of nasal polyps, obstruction of the nasal passages, septal deviation, or tissue loss or nose deformity.  The examiner concluded that he could not determine whether the Veteran's allergic rhinitis and chronic sinus congestion were worsened by his military service without resorting to speculation, noting that there is no evidence in either current medical records or service treatment records of any symptoms or diagnoses of sinusitis that would support a worsening of his condition.

However, the examiner incorrectly stated that mild sinusitis was noted on the Veteran's enlistment examination.  In fact, it was noted on the Veteran's separation examination in 1966.  At the Veteran's enlistment, he reported a history of hay fever, as well as chronic/frequent colds, but his examination was normal.  Because the examiner relied on incorrect information, the Board finds that a new VA examination and medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his sinus condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sinus condition, if any, had onset in service or was caused or aggravated by the Veteran's active military service.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

